Title: To Thomas Jefferson from Benjamin Henry Latrobe, 7 December 1806
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Washington Decr 7h. 1806
                        
                        I fear I have done wrong in printing the letter herewith sent without communicating to you the Manuscript. My
                            only excuse is this: that having postponed the fulfillment of my intention so long that I found there would be difficulty
                            in getting the letter printed after congress had met,—I at last wrote hastily, & the little pamphlet is the production
                            of three nights, between the hours of 10 & one,—the only hours I could devote to it, so that sending the copy to the
                            press in the morning I never saw it in connexion, myself, untill it was printed.
                        In censuring the taste of the age of Dioclesian, I did not recollect that the very beautiful Portico which
                            you so justly admire, and from which, agreeably to your suggestion, the Portico of the Capitol in my design is taken,—is
                            said to be of Dioclesian. It looks much more like a restoration of a ruin by a modern Artist, and as the Work is not
                            mentioned in the very minute & accurate work of Rivett, I doubt its existence in a very intelligible state. Be that as
                            it may,—it is certainly one of the most delicious things I have seen,—& yet it has one great fault. This continued
                            pedestal which forms an excellent parapet without, must be broken internally into very ill looking blocks or pedestals
                            under each column,—whereas the columns ought to stand on the floor on their bases. This very circumstance will create
                            difficulty at the Capitol My allusion was however to the palace of Dioclesian at Salonica (Spalatro) which is yet very
                            entire, & which abounds more in bad taste & absurd decoration, than almost any other building of that age,—though it
                            must also be confessed that some parts, especially the front towards the post has very great merit.
                        I hope that you will have the goodness to attribute any thing which I have said, and which you may not
                            entirely approve to haste, and also to a little justifiable irritation, with which I hope I have now forever done.—But the
                            unpleasant things I have been obliged to hear & read in newspapers are almost intolerable, and as my fair reputation is my
                            support I must not suffer unanswered slanders to exist, and impress the minds of the Members of congress quite as much to
                            the public, as to my private disadvantage.
                        I have this evening compleated all my arrangements. Mr. Blagden will make another copy of the drawings of the
                            North wing and transmit them on Monday to You.
                        With the sincerest respect & attachment I am Yours faithfully
                        
                            B Henry Latrobe
                            
                        
                    